In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), dated May 2, 1990, which, upon a fact-finding order of the same court, dated March 21, 1990, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of unauthorized use of a vehicle in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for six months under the supervision of the Westchester County Probation Department. The appeal brings up for review the fact-finding order dated March 21, 1990.
Ordered that the order of disposition is reversed, as a *135matter of discretion in the interest of justice, without costs or disbursements, and the matter is remitted to the Family Court, Westchester County, for an adjournment of the proceeding in contemplation of dismissal.
Contrary to the appellant’s contentions, we find no error in the Family Court’s rulings at the fact-finding hearing.
The Family Court, at the dispositional hearing, initially indicated its belief that an adjournment in contemplation of dismissal was the most appropriate disposition in this case. We agree, and in the interest of justice we remit to the Family Court for an adjournment in contemplation of dismissal. Thompson, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.